UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 02-5000
JEFFREY JAMES AYERS,
               Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Western District of Virginia, at Charlottesville.
                Norman K. Moon, District Judge.
                          (CR-02-18-3)

                      Submitted: May 20, 2003

                       Decided: June 2, 2003

       Before MOTZ, KING, and SHEDD, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

David L. Heilberg, Peter R. Roane, LAW OFFICE OF DAVID L.
HEILBERG, Charlottesville, Virginia, for Appellant. John L. Brown-
lee, United States Attorney, William F. Gould, Assistant United
States Attorney, Charlottesville, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                        UNITED STATES v. AYERS
                                OPINION

PER CURIAM:

   A federal grand jury indicted Jeffrey James Ayers for possession
of a firearm after being convicted of a misdemeanor crime of domes-
tic violence, in violation if 18 U.S.C. § 922(g)(9) (2000). The district
court denied Ayers’ motion to dismiss the indictment, finding that
§ 922(g)(9) is constitutional under the Commerce Clause and Fifth
and Tenth Amendments. Ayers then entered a conditional plea of
guilty pursuant to Fed. R. Crim. P. 11(a)(2), reserving the right to
appeal the adverse determination of his motion to dismiss. We affirm.

   Ayers asserts that Congress exceeded its authority under the Com-
merce Clause in enacting § 922(g) because it is merely a criminal stat-
ute that has nothing to do with interstate commerce. As support for
his argument, Ayers relies upon United States v. Lopez, 514 U.S. 549
(1995), United States v. Morrison, 529 U.S. 598 (2000), and Jones v.
United States, 529 U.S. 848 (2000). Ayers’ argument is foreclosed by
our decisions in United States v. Gallimore, 247 F.3d 134, 138 (4th
Cir. 2001) (holding that Morrison and Jones do not affect our deci-
sions regarding the constitutionality of § 922(g)), and United States
v. Wells, 98 F.3d 808, 810-11 (4th Cir. 1996) (holding that jurisdic-
tional requirement of § 922(g) satisfies Commerce Clause).

   Ayers also asserts that § 922(g) violates the Tenth Amendment and
the Due Process Clause of the Fifth Amendment. We have rejected
similar claims in United States v. Bostic, 168 F.3d 718, 724 (4th Cir.
1999) (Tenth Amendment), and United States v. Mitchell, 209 F.3d
319, 323 (4th Cir. 2000) (Fifth Amendment).

    Because Ayers’ claims are foreclosed by circuit precedent,* the

   *To the extent that Ayers urges us to reconsider our cases finding that
§ 922(g) is constitutional, "‘a panel of this court cannot overrule, explic-
itly or implicitly, the precedent set by a prior panel of this court. Only
the Supreme Court or this court sitting en banc can do that.’" Scotts Co.
v. United Indus. Corp., 315 F.3d 264, 271 n.2 (4th Cir. 2002) (quoting
Mentavlos v. Anderson, 249 F.3d 301, 312 n.4 (4th Cir.), cert. denied,
534 U.S. 952 (2001)).
                       UNITED STATES v. AYERS                        3
district court did not err in denying the motion to dismiss the indict-
ment. See United States v. Good, 326 F.3d 589, 591 (4th Cir. 2003)
(stating standard of review). Accordingly, we affirm Ayers’ convic-
tion. We dispense with oral argument because the facts and legal con-
tentions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                          AFFIRMED